UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7241


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAYONE MAURICE BURTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00773-JFA-1)


Submitted:   February 24, 2011            Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trayone Maurice Burton, Appellant Pro Se.          Stanley Duane
Ragsdale, John David Rowell, Jane Barrett Taylor, Assistant
United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Trayone    Burton   appeals    the    district    court’s    order

denying his motion for reconsideration of the order denying his

request for transcripts at government expense.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Burton, No. 3:07-cr-00773-JFA-1 (D.S.C. Aug. 23, 2010).               We deny

Burton’s   motion    for   transcripts    at    Government   expense.      We

dispense   with     oral   argument   because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2